Citation Nr: 1004541	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to service connection for numbness and 
tingling in both feet.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 
1971.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
numbness and tingling in both feet and determined that no 
new and material evidence had been received to reopen the 
claim of service connection for PTSD.  

The Veteran disagreed with this decision, but indicated in 
his May 2009 substantive appeal (VA Form 9) that he was only 
appealing the issue of service connection for numbness and 
tingling in both feet to the Board.  The RO, however, in a 
July 2009 letter, indicated that the issue of whether new 
and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD was still on 
appeal and certified the issue as being on appeal to the 
Board.  Inasmuch as the RO has taken actions to indicate to 
the Veteran that this issue is on appeal, and it took no 
steps to close the appeal, the requirement that there be a 
substantive appeal is deemed waived.  Percy v. Shinseki, 23 
Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003) (per curiam order); see also January 2010 
Statement from the Veteran.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran has numbness and tingling in 
both feet which is proximately due to or the result of the 
service-connected lumbosacral strain. 


CONCLUSION OF LAW

The Veteran's numbness and tingling in both feet is 
secondary to the service-connected lumbosacral strain.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

The Veteran asserts that he has numbness and tingling in 
both feet secondary to his service-connected back 
disability.  The Board notes that service connection is in 
effect for lumbosacral strain as well as bilateral leg 
radiculopathy (claimed as pain in the legs and ankles).  See 
generally, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  
See also November 2006 Rating Decision.

The Veteran maintains that he has numbness and tingling in 
his feet.  The Veteran is competent to report symptoms such 
as numbness and tingling.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Veteran underwent a VA examination in July 2006 where he 
complained of having numbness in his toes and bilateral pain 
from the knees down the anterior leg to the toes.  The 
examiner noted that the Veteran had a hypoesthetic response 
to sharp at the distal soles and decreased sensation in his 
toes.  The examiner found that the Veteran has radicular 
symptoms in the L5 distribution and opined that it is at 
least as likely as not that his current lower extremity 
complaints (bilateral radiculopathy) are secondary to his 
lumbar condition.  

Based on the foregoing, the Board finds that the evidence 
supports the Veteran's claim of entitlement to service 
connection for numbness and tingling in both feet as 
secondary to his service-connected lumbosacral strain.  For 
the foregoing reasons, the claim of entitlement to service 
connection for numbness and tingling in both feet is granted 
on a secondary basis.  

Moreover, the Board notes that in reaching this conclusion, 
a review of the record shows that in a November 2006 rating 
decision, the RO granted service connection for left leg and 
right leg radiculopathy (claimed as pain in the bilateral 
legs and ankles).  However, when discussing the reasons and 
bases for the assigned evaluations, the RO granted separate 
10 percent disability ratings based on symptoms in the feet.  
See November 2006 Rating Decision, pp. 3-4.  Thus, given the 
Veteran's appellate complaints, findings recorded on VA 
examination in 2006, and the November 2006 Rating Decision, 
the evidence supports the Veteran's claim of entitlement to 
service connection for right and left leg radiculopathy to 
include the ankles and feet.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, with regard to the claim for 
entitlement to service connection for numbness and tingling 
in both feet, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.





ORDER

Entitlement to service connection for numbness and tingling 
in the feet is granted.


REMAND

As noted above, in January 2009 the RO found that no new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for PTSD.  Although the 
Veteran filed a notice of disagreement with this decision, 
he indicated in his May 2009 substantive appeal (VA Form 9) 
that he was only appealing the issue of service connection 
for numbness and tingling in both feet to the Board.  The 
RO, however, in a July 2009 letter, indicated that the issue 
of whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
PTSD was still on appeal and certified the issue as being on 
appeal to the Board.  As such, this issue remains on appeal.  
Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order); see 
also January 2010 Statement from the Veteran.

In a June 2009 statement, the Veteran requested a hearing 
before a member of the Board at the local VA office.  
Although a hearing was held in October 2009, the issue of 
whether new and material evidence has been received to 
reopen a claim for service connection for PTSD was not 
discussed.  The Board sought clarification from the Veteran.  
In a January 2010 statement, the Veteran wrote that he 
wanted to pursue his claim of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD, and that he would like a Travel Board 
hearing at the Salt Lake City RO.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
Salt Lake City RO. The Veteran should be 
notified in writing of the date, time, and 
location of the hearing and that notice 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


